IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAPHEL BERRIEN, Ill,
Plaintiff :
V. : 3:19-CV-814
(JUDGE MARIANI)
DUSTIN BALDWIN,
Defendant

ORDER
AND NOW, THIS l pai, DAY OF SEPTEMBER, 2019, upon review of Chief
Magistrate Judge Schwab's Report and Recommendation (“R&R”) (Doc. 13) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 13) is ADOPTED for the reasons stated therein.
2. Plaintiffs action is DISMISSED."

3. The Clerk of Court is directed to CLOSE this action.

 
     

 

Robert D. Mariani
United States District Judge

 

' By letter dated August 6, 2019, Plaintiff informed the Court that he “realized that the jurisdiction
resides down in Tennessee, so [he] sent [his] ‘amended complaint’ to” the U.S. District Court of Tennessee.
(Doc. 12). Plaintiff thus appears to have abandoned his action in the Middle District of Pennsylvania and is
pursuing this action in federal court in Tennessee.
